—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered October 7, 1996, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him to concurrent terms of 6 to 18 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and identification.
We perceive no abuse of sentencing discretion. Concur— Rosenberger, J. P., Williams, Rubin, Andrias and Buckley, JJ.